IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-80,923-02



                          In re RODERICK HARRIS, Relator



ON MOTION FOR LEAVE TO FILE EMERGENCY APPLICATION FOR WRIT
    OF PROHIBITION, EMERGENCY APPLICATION FOR WRIT OF
       PROHIBITION, AND TWO MOTIONS TO STAY IN CAUSE
      NO. W09-00409-Y(A) IN CRIMINAL DISTRICT COURT NO. 7
                         DALLAS COUNTY



       Per curiam. M EYERS, J., would deny the stay.


                                        ORDER

       We have before us a motion for leave to file an application for a writ of

prohibition, an application for a writ of prohibition, and two motions to stay proceedings.

In May 2012, a jury convicted relator of the offense of capital murder. The jury answered

the special issues submitted pursuant to Texas Code of Criminal Procedure article 37.071,

and the trial court, accordingly, set punishment at death. This Court affirmed relator’s
                                                                                     Medina - 2

conviction and sentence on direct appeal. Harris v. State, No. AP-76,810 (Tex. Crim.

App. May 21, 2014)(not designated for publication). The Office of Capital Writs (OCW)

filed an initial writ of habeas corpus application in the trial court on relator’s behalf on

June 11, 2014. A hearing on certain claims raised in that application was thereafter

scheduled for May 18, 2015.

       Prior to the hearing, the State moved the court to order the disclosure of relator’s

trial files in order for the State to defend against relator’s claims of ineffective assistance

of counsel. Relator’s counsel objected to the disclosure.

       Before this Court makes a decision on relator’s motion for leave to file, we would

like to give the State and the trial court an opportunity to respond. Therefore, the

prosecutor and the Honorable Elizabeth Frizell, Judge of Criminal District Court No. 7,

have 30 days from the date of this order to file any response to relator’s pleadings.

Enforcement of the discovery order and any scheduled hearing on the habeas application

are stayed pending further order of this Court.

       IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2015.




Do Not Publish